                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

SUSAN GIORDANO, ANGELENE HAYES, and                   Civil Action No.: 1:20-cv-00833
YING-LIANG WANG, on behalf of themselves
and others similarly situated,                        CLASS ACTION COMPLAINT

                     Plaintiffs,                      JURY TRIAL DEMANDED

               v.

SAKS INCORPORATED, SAKS & COMPANY
LLC, SAKS FIFTH AVENUE LLC, LOUIS
VUITTON USA INC., FENDI NORTH
AMERICA, INC., LORO PIANA & C. INC.,
GUCCI AMERICA, INC., PRADA USA CORP.,
and BRUNELLO CUCINELLI, USA, INC.,

                      Defendants.

       Plaintiffs Susan Giordano, Angelene Hayes, and Ying-Liang Wang (together, “Plaintiffs”),

on behalf of themselves and all other similarly situated individuals, by and through their

undersigned attorneys, hereby allege as follows against Defendants Saks Incorporated, Saks &

Company LLC, Saks Fifth Avenue LLC (together, “Saks”), Louis Vuitton USA Inc. (“Louis

Vuitton”), Fendi North America, Inc. (“Fendi”), Loro Piana & C. Inc. (“Loro Piana”), Gucci

America, Inc. (“Gucci”), Prada USA Corp. (“Prada”) and Brunello Cucinelli, USA, Inc. (“Brunello

Cucinelli”) (collectively, “Defendants” and each, individually, “Defendant”):

                                      INTRODUCTION

       1.      This class action challenges an illegal conspiracy among Louis Vuitton, Fendi, Loro

Piana, Gucci, Prada and Brunello Cucinelli (collectively, the “Leased Entities” and each,

individually, a “Leased Entity”) and Saks to suppress the total compensation of their employees.

Without the knowledge or consent of their employees, Defendants entered into express agreements

to eliminate or reduce competition among them for skilled luxury retail labor, including employees
who: (i) work in Defendants’ stores and/or boutiques; and (ii) sell and/or manage the sale of luxury

goods to consumers (“Luxury Retail Employees”). This conspiracy consists of agreements

between Saks and each of the Leased Entities not to hire or attempt to hire Saks’s Luxury Retail

Employees.

        2.      The intended and actual effect of these agreements is to suppress Luxury Retail

Employees’ total compensation and to impose unlawful restrictions on Luxury Retail Employees’

mobility. Because Defendants control a significant number and proportion of the luxury retail jobs

in the United States, their no-hire agreements have reduced competition for Luxury Retail

Employees, thereby suppressing Luxury Retail Employee pay.

        3.      Defendants’ conspiracies and agreements have restricted trade and are per se

unlawful under federal law. Plaintiffs seek injunctive relief and damages for violations of Section

1 of the Sherman Act, 15 U.S.C. § 1.

                                  JURISDICTION AND VENUE

        4.      Plaintiffs bring this action to recover damages, including treble damages, costs of

suit, and reasonable attorneys’ fees, and obtain injunctive relief arising from Defendants’

violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337(a), as well as Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15 and 26.

        6.      Venue is appropriate within this District under 15 U.S.C. §§ 15 and 22, as well as

under 28 U.S.C. § 1391(b). Defendants transact business within this District, and Defendants

transact their affairs and carry out interstate trade and commerce, in substantial part, in this District.

Further, Defendants and/or their agents may be found in this District.




                                                    2
          7.     This Court has personal jurisdiction over Defendants. Defendants have transacted

business, maintained substantial contacts, and/or committed overt acts in furtherance of the illegal

scheme and conspiracy throughout the United States, including in this District. Defendants’

scheme and conspiracy have been directed at, and have had the intended effect of, causing injury

to persons residing in, located in, or doing business throughout the United States, including in this

District.

                                             PARTIES

A.        Plaintiffs

          8.     Plaintiff Susan Giordano is a resident of Queens County, New York. Ms. Giordano

worked for Saks as a Luxury Retail Employee from approximately November 2012 through March

2019. Ms. Giordano has been injured in her business or property by reason of the violations alleged

herein.

          9.     Plaintiff Angelene Hayes is a resident of the State of New Jersey. Ms. Hayes

worked for Saks as a Luxury Retail Employee from August 2013 through July 27, 2016. Ms.

Hayes has been injured in her business or property by reason of the violations alleged herein.

          10.    Plaintiff Ying-Liang Wang is a resident of the State of Ohio. Ms. Wang worked

for Saks as a Luxury Retail Employee from approximately October 2014 to April 2016. Ms. Wang

has been injured in her business or property by reason of the violations alleged herein.

B.        Defendants

          11.    Defendant Saks Incorporated is a Tennessee corporation with its principal place of

business at 225 Liberty Street, New York, New York 10281.

          12.    Defendant Saks & Company, LLC is a Delaware limited liability company with its

principal place of business at 225 Liberty Street, New York, New York 10281.




                                                 3
       13.    Defendant Saks Fifth Avenue, LLC is a Massachusetts limited liability company

with its principal place of business at 12 East 49th Street, New York, New York.

       14.    Defendant Louis Vuitton USA Inc. is a Delaware corporation with its principal

place of business at 1 East 57th Street New York, New York.

       15.    Defendant Fendi North America, Inc. is a Delaware corporation with its principal

place of business at 555 Madison Avenue, New York, New York 10022.

       16.    Defendant Loro Piana & C. Inc. is a Delaware corporation with its principal place

of business at 711 5th Avenue, New York, New York 10022.

       17.    Defendant Gucci America, Inc. is a New Jersey corporation with its principal place

of business at 195 Broadway, New York, NY 10007.

       18.    Defendant Prada USA Corp. is a Delaware corporation with its principal place of

business at 610 West 52nd Street, New York, NY 10019.

       19.    Defendant Brunello Cucinelli, USA, Inc. is a New York corporation with its

principal place of business at 350 Fifth Avenue, New York, New York 10118.

       20.    All of Defendants’ actions described herein are part of, and in furtherance of, the

unlawful conduct alleged.     These actions were authorized, ordered, and/or undertaken by

Defendants’ various officers, agents, employees, or other representatives while actively engaged

in the management of Defendants’ affairs (or that of their predecessors-in-interest) within the

course and scope of their duties and employment, and/or with Defendants’ actual and/or apparent

authority. On information and belief, Defendants also entered into unlawful No-Hire Agreements

with other competitors in the market for Luxury Retail Employees, referred to herein as unnamed

co-conspirators.




                                               4
                                     FACTUAL ALLEGATIONS

A.        Competition for Luxury Retail Employees in the United States

          21.    Defendants are the dominant employers of Luxury Retail Employees in the United

States. Defendants are all horizontal competitors in the market for Luxury Retail Employees.

          22.    Saks operates 39 Saks Fifth Avenue stores and 111 Saks Off 5th stores across the

country.

          23.    Saks is part of a retail conglomerate that employs approximately 40,000 employees

worldwide,1 including thousands of Luxury Retail Employees at Saks stores in the United States

that sell luxury retail goods to consumers.

          24.    LVMH Moet Hennessey Louis Vuitton SE (“LVMH”), the parent corporation of

Louis Vuitton, Fendi, and Loro Piana, has more than 32,000 employees in the United States,2

including thousands of Luxury Retail Employees who sell luxury retail goods to consumers at

Louis Vuitton, Fendi, and Loro Piana stores.

          25.    In the United States, Louis Vuitton operates over 100 stores, whereas Fendi and

Loro Piana operate 36 and 22 stores, respectively.

          26.    Gucci employs more than 14,000 employees worldwide,3 including hundreds of

Luxury Retail Employees who sell luxury retail goods to consumers at Gucci stores in the United

States.

          27.    Gucci operates approximately 59 stores in the United States.


1
        Annual Information Form, Hudson’s Bay Co. (May 3, 2019), http://investor.hbc.com/static-files/2d2843d8-
291f-465f-bfa1-ca290e366e9a.
2
        LVMH 2018 Annual Report, LVMH, https://r.lvmh-static.com/uploads/2019/03/rapport-annuel-lvmh-
2018_va.pdf (last visited February 14, 2020).
3
        Reference Document 2018, Kering, https://solutions.vwdservices.com/products/documents/2ce929cb-bd6e-
41d6-8252-167e3c7dd2db/?c=ioaFOwi1MPp9C84tyO%2FpcJyN%2B3cnv7KOPq6ZNlUGxi2CmO7mqhwuX9G
E9D7s4HZk (last visited February 14, 2020).




                                                      5
        28.      According to The Prada Group’s website,4 Prada employees more than 13,000

employees worldwide, including hundreds of Luxury Retail Employees who sell luxury retail

goods to consumers at Prada stores.

        29.      Prada operates approximately 52 stores in the United States.

        30.      Brunello Cucinelli employs more than 1,800 employees worldwide,5 including

hundreds of Luxury Retail Employees who sell luxury retail goods to consumers at Brunello

Cucinelli stores in the United States.

        31.      Brunello Cucinelli operates approximately 21 stores in the United States.

        32.      Cumulatively, Defendants employ thousands of Luxury Retail Employees at

hundreds of stores across the country.

        i.       Defendants Rely on Well-Trained, Experienced Luxury Retail Employees to
                 Enhance and Maintain Their Luxury Brands

        33.      To run their businesses, each Defendant depends upon attracting and retaining

Luxury Retail Employees who reflect their respective brand images and cultures.

        34.      Each Defendant requires Luxury Retail Employees to undergo extensive training

on service, selling, and product-knowledge.

        35.      Each Defendant encourages Luxury Retail Employees to maintain frequent,

personal conduct with customers, especially customers who regularly purchase luxury retail goods.

        36.      Defendants invest in their Luxury Retail Employees because well-trained,

motivated salespeople are a crucial component of success for luxury retailers, and what sets them

apart from other retailers. Indeed, Saks President Marc Metrick has emphasized the importance


4
         Investors/Investor Relations Overview – Prada Group H1 2019 Results Announcement (Aug. 1, 2019),
https://www.pradagroup.com/en/investors/investor-relations/results-presentations.html.
5
        Interim Financial Report, Brunello Cucinelli (June 30, 2019), http://investor.brunellocucinelli.com/yep-
content/media/PDF_Cucinelli_Semestrale_ENG.pdf.




                                                       6
of creating a “very deep connection” with Saks customers by “becoming a much more emotionally

connected retailer for [Saks’s] customers.”6 Moreover, studies have shown that retailers that invest

more in training their employees are more profitable and have more sales per employee and per

square foot.7

        ii.     The Benefits to Defendants of Lateral Hiring

        37.     Each Defendant faces competition from rival retailers, including department stores

and boutiques, that provide luxury retail goods to customers.

        38.     In a properly functioning and lawfully competitive labor market, each Defendant

would openly compete for the services of Luxury Retail Employees, including by hiring current

employees from each other, or so-called lateral hiring. Defendants would obtain significant

advantages by engaging in lateral hiring. By laterally hiring a Luxury Retail Employee from one

of its rivals, a Defendant would save on training costs and receive the immediate benefit of a well-

trained, motivated salesperson who knows how to cultivate relationships with customers and

enhance the Defendant’s brand, both of which would lead to increased sales and profitability.

        39.     By contrast, hiring salespeople who lack the experience and training of Luxury

Retail Employees is costly in a number of ways. The hiring company must invest significant

resources in identifying, assessing, and training the new employees, and would lose the benefit of

the close customer relationships, enhanced brand image, and increased sales an experienced

Luxury Retail Employee would have produced while the new employee gets up to speed.

        40.     Defendants in a competitive market would each utilize “cold calling,” the practice



6
         CEO Summit - Powering the Future of Retail in a Changing Environment, The Wharton School Baker
Retailing Center (Oct. 15, 2019), https://bakerretail.wharton.upenn.edu/wp-content/uploads/2019/11/2019-CEO-
Summit.pdf.
7
         James Surowiecki, The More The Merrier, The                   New    Yorker,    Mar.   19,   2012,
https://www.newyorker.com/magazine/2012/03/26/the-more-the-merrier.



                                                     7
by which a prospective employer freely communicates with prospective employees, even if the

employee does not first express interest.

       41.     For instance, in a properly functioning and lawfully competitive labor market, if

Prada believed that a certain Luxury Retail Employee performed his or her job well at Saks, Prada

would be free to contact that Luxury Retail Employee about an employment opportunity and, if

Prada so chose, hire that Luxury Retail Employee .

       42.     Similarly, in a properly functioning and lawfully competitive labor market, if a Saks

Luxury Retail Employee perceived Prada to be a better organization – whether because of

increased wages, enhanced commission sales opportunities, better benefits, or for any other reason

– he or she would be free to communicate with Prada about potential employment opportunities,

apply to Prada, and ultimately obtain employment at Prada.

       43.     Cold calling is an important aspect of a properly functioning and lawfully

competitive market.

       44.     Companies perceive rival companies’ current employees, especially those who are

not actively seeking other employment, in a more favorable way.

       45.     This is true at least in part because companies value satisfied employees who are

good at their jobs, leading them to perceive a rival company’s current employees as more qualified,

harder working, and more stable than candidates who are unemployed or actively seeking

employment outside of their current jobs.

       46.     Thus, a company seeking to hire a new employee will lessen the risks associated

with that hire by seeking to hire a rival’s employee.

       47.     Further, through lateral hiring, a luxury retail store is able to take advantage of the

efforts its rival has expended in soliciting, interviewing, and training skilled labor, while




                                                 8
simultaneously inflicting a cost on the rival by removing an employee on whom the rival may

depend.

        48.        For example, if Louis Vuitton is able to hire a Luxury Retail Employee that Saks

has recruited, interviewed, and trained, Louis Vuitton will itself benefit from the new hire’s labor

while simultaneously harming Saks by taking away Saks’s valued employee.

        49.        For these reasons and others, lateral hiring, including through cold calling, is a key

form of competition among luxury retail employers.

        iii.       The Benefits to Luxury Retail Employees of Lateral Hiring

        50.        Competition for employees via lateral hiring has a significant beneficial impact on

Luxury Retail Employees in a variety of ways.

        51.        First, when employers become aware of attractive outside opportunities for their

Luxury Retail Employees, the threat of losing employees to competitors encourages employers to

preemptively raise compensation to increase morale and competitive positioning in the hopes of

retaining valuable Luxury Retail Employees.

        52.        If employers do not react to competition, their Luxury Retail Employees may seek

positions that offer more generous compensation and benefits elsewhere, or may be receptive to

recruiting by a rival employer.

        53.        Once a Luxury Retail Employee has received an offer from a rival, retaining the

employee may require a disruptive increase in compensation for that individual, if retention is

possible at all.

        54.        Employers therefore have an incentive to preempt lateral departures by paying all

Luxury Retail Employees well enough that they are unlikely to seek or pursue outside

opportunities.




                                                     9
       55.     Preemptive retention measures thus lead to increased compensation for all Luxury

Retail Employees.

       56.     Second, the availability of desirable positions at competing companies forces

employers to reactively increase compensation to retain Luxury Retail Employees who are likely

to join a competitor.

       57.     This can occur, for example, when a particular Luxury Retail Employee or a group

of Luxury Retail Employees becomes interested in switching employers and the current employer

responds by offering an increase in base pay or an enhancement in commission sales incentives to

retain them.

       58.     This may also occur when an employer responds to overall attrition rates among its

Luxury Retail Employees by increasing compensation levels in base pay or enhancing commission

sales incentives.

       59.     In the former scenario, even a targeted increase designed to retain specific Luxury

Retail Employees may put upward pressure on the entire compensation structure.

       60.     Third, the positive compensation effects of hiring Luxury Retail Employees from

competitors are not limited to the particular individuals who seek new employment, or to the

particular individuals who would have pursued new positions but for the anticompetitive

agreements alleged herein.

       61.     Instead, the effects of hiring from competitors (and the effects of eliminating lateral

hiring, pursuant to agreement) commonly impact all Luxury Retail Employees, such as those at

Saks and each of the Leased Entities.

       62.     Defendants carefully monitor and manage their respective internal compensation

levels to achieve certain goals, including:




                                                 10
                a.      Maintaining approximate compensation parity among Luxury Retail

                        Employees within the same employment categories (for example, among

                        Sales Associates);

                b.      Maintaining certain compensation relationships among Luxury Retail

                        Employees across different employment categories (for example, among

                        Brand Ambassadors relative to Sales Associates);

                c.      Maintaining high employee morale and productivity;

                d.      Retaining Luxury Retail Employees; and

                e.      Attracting new and talented Luxury Retail Employees.

        63.     To accomplish these objectives, each Defendant sets baseline compensation levels

for different employee categories that apply to all Luxury Retail Employees within those categories.

Each Defendant also compares baseline compensation levels across different employee categories.

Each Defendant also regularly updates their baseline compensation levels.

        64.     While each Defendant may engage in negotiations regarding compensation levels

with individual employees, these negotiations occur from a starting point of the pre-existing and

pre-determined baseline compensation levels. The eventual compensation any particular Luxury

Retail Employee receives is entirely determined by the baseline level, or at least profoundly

influenced by it. In either case, suppression of baseline compensation results in suppression of total

compensation.

        65.     Thus, if operating under competitive and lawful conditions, each Defendant would

use lateral hiring as an important tool for recruiting and retaining skilled labor, which would

increase total compensation and mobility of Luxury Retail Employees across Defendants and

throughout the labor market.




                                                  11
        iv.     No-Hire Agreements Enable Defendants to Avoid the Cost of Competitive
                Compensation for Luxury Retail Employees

        66.     No-hire agreements like those existing between Saks and each of the Leased

Entities negatively impact employee compensation throughout the luxury retail industry.

        67.     For example, without the benefit of cold calling and open communications with

prospective employers such as Fendi, a Saks Luxury Retail Employee lacks information regarding

Fendi’s pay packages and other compensation terms. Without this information, the employee lacks

leverage when negotiating with Saks.

        68.     If this same Saks employee were not constrained (unbeknownst to him or her) by

Saks’s no-hire agreement with Fendi and received an offer of higher compensation from Fendi, the

employee could accept Fendi’s offer or attempt to negotiate a pay increase with Saks. Either way,

the Luxury Retail Employee’s compensation would increase.

        69.     A Saks employee who receives information regarding potential compensation from

a rival employer will also likely inform other Saks employees. These Saks employees can then

similarly use that information to negotiate pay increases or move other employers, even if they do

not themselves receive cold calls.

        70.     In other words, lateral hiring benefits all Luxury Retail Employees because of the

effect it has on information flow and competition for labor.

        71.     For all of these reasons, the principle of free competition applies to and impacts not

only trade writ large, but also the labor market specifically.

        72.     Joseph Harrington, a professor of business economics and public policy at the

Wharton School of the University of Pennsylvania (“Wharton”), describes an agreement not to hire

or attempt to hire, also termed a “no poaching agreement,” as an unreasonable restraint of trade:

“In terms of suppressing competition, companies agreeing not to compete for each other’s




                                                  12
employees is the same as companies agreeing not to compete for each other’s customers.”8

        73.      According to Peter Cappelli, the George W. Taylor Professor of Management at the

Wharton School and Director of Wharton’s Center for Human Resources, a no-hire agreement

restrains trade and “benefits the companies at the expense of their employees.” Id. Indeed, Mr.

Cappelli notes that no-hire agreements are illegal and violate both antitrust and employment laws

as “[c]ompanies could achieve the same results by making it attractive enough for employees not

to leave.” Id.

B.      Defendants Conspired to Fix the Compensation of Luxury Retail Employees at
        Artificially Low Levels

        74.      Defendants’ conspiracies comprise express agreements between Saks and each of

the Leased Entities that the Leased Entities will not hire Luxury Retail Employees who work for

Saks or who were employed by Saks within the previous six months (hereinafter, the “No-Hire

Agreements”).

        75.      The full scope of the No-Hire Agreements will be determined through discovery.

        76.      Upon information and belief, the No-Hire Agreements have been in place since at

least 2014 and have been recognized, ratified, and enforced since that time.

        77.      The No-Hire Agreements have specific, narrowly limited exceptions. Under the

terms of the No-Hire Agreements, a Leased Entity may hire a current or former Saks Luxury Retail

Employee only if: (i) managers from both co-conspirators (i.e., Saks and the given Leased Entity)

agree to allow a Luxury Retail Employee transfer; or (ii) if more than six (6) months have passed

since the Luxury Retail Employee was last employed by Saks.




8
        Silicon Valley’s No-poaching Case: The Growing Debate over Employee Mobility, Knowledge @ Wharton,
Apr.   30,    2014,     https://knowledge.wharton.upenn.edu/article/silicon-valleys-poaching-case-growing-debate-
employee-mobility/.



                                                       13
       78.     Each Defendant entered into the No-Hire Agreements and the overarching

conspiracy with knowledge of the other Defendants’ participation, and with the intent of

accomplishing the conspiracy’s objective: to reduce Luxury Retail Employee compensation and

mobility through eliminating competition for skilled labor.

C.     The No-Hire Agreements Were Concealed from the Members of the Proposed Class,
       Including Plaintiffs

       79.     Each Defendant actively concealed its No-Hire Agreement(s) from the members of

the Proposed Class (defined infra at ¶ 150), including Plaintiffs.

       80.     But for Plaintiffs’ own experiences seeking employment at Louis Vuitton and Loro

Piana, as well as their interactions with managers at Prada and Gucci and with headhunters

discussing Fendi and Brunello Cucinelli, Plaintiffs would have remained unaware of the No-Hire

Agreements.

       81.     As summarized below, Ms. Hayes’s experience seeking employment at Louis

Vuitton, Ms. Wang’s experience speaking with representatives from Prada and Gucci, and Ms.

Giordano’s experience looking for other luxury retail employment illustrate some of the effects of

the No-Hire Agreements on the members of the Proposed Class.

       82.     In particular, and among various other negative impacts, members of the Proposed

Class have been and continue to be unable to seek or accept positions for which they are qualified,

without their knowledge or consent.

       i.      Plaintiff Angelene Hayes’s Efforts to Obtain Employment at Louis Vuitton
               While Working at Saks

       83.     On or around August 3, 2013, Ms. Hayes was hired as a Sales Consultant at a Saks

Fifth Avenue store located in Beachwood, Ohio.

       84.     Prior to working at Saks, Ms. Hayes earned her Bachelor of Fine Arts degree in

Fashion Design/Textiles from Moore College of Art & Design.



                                                 14
       85.     Prior to joining Saks, Ms. Hayes had worked at Gucci as a Selling Supervisor and

at Louis Vuitton as a Service Specialist, Accessories Manager.

       86.     From her previous experience at Louis Vuitton, Ms. Hayes was aware that she was

qualified for positions that would pay her a salary, as opposed to the hourly wage of $17 that she

earned at Saks.

       87.     Further, a position at Louis Vuitton would provide Ms. Hayes with the opportunity

to earn larger commissions on luxury goods that she sold, as Louis Vuitton sells more expensive

luxury products that are more expensive than those sold at Saks.

       88.     Additionally, Ms. Hayes was qualified for positions at Louis Vuitton that would

provide her with more managerial experience than her role at Saks.

       89.     Ms. Hayes believed that a promotion to one of these positions could enable her to

advance further in her career.

       90.     In or around December 2014, Ms. Hayes had a conversation with Saks’s Human

Resources Director, Marcia Miller.

       91.     Ms. Miller informed Ms. Hayes about a policy between Saks and the Leased

Entities under which a Saks Luxury Retail Employee seeking employment with a Leased Entity,

such as Louis Vuitton, must resign from Saks and wait six months before the Leased Entity would

be allowed to hire the Luxury Retail Employee.

       92.     Ms. Miller explained further that Saks and the Leased Entity could relax the policy

only by mutual agreement between the two companies that the Leased Entity was permitted to hire

the given Luxury Retail Employee.

       93.     On June 24, 2015, Ms. Hayes contacted Hope Frate, a Store Manager for Louis

Vuitton, by email. See Exhibit A.




                                               15
       94.     In Ms. Hayes’s email to Ms. Frate, she stated, in part, “I’m interested in scheduling

a time with you to talk about future employment with Louis Vuitton.” Id.

       95.     On July 1, 2015, Ms. Frate replied, “Unfortunately we have an agreement with Saks

that we cannot take their employees and have to wait 6 months before hiring. We have strict

guidelines we have to follow. Sorry.” Id.

       96.     In approximately November 2015, Ms. Hayes spoke in person to Ms. Frate that she

remained interested in a position at Louis Vuitton.

       97.     In response, Ms. Frate again explained to Ms. Hayes that she would need to obtain

the approval of Saks to apply for employment with Louis Vuitton because this was the protocol

that Saks employees were required to follow to apply for employment with Louis Vuitton.

       ii.     Proceedings Before the U.S. Equal Employment Opportunity Commission in
               Connection with Plaintiff Angelene Hayes’s Charge of Discrimination against
               Louis Vuitton

       98.     After being informed that she could not pursue employment with Louis Vuitton,

Ms. Hayes continued to work at Saks.

       99.     In or around November 2015, Ms. Hayes observed that a former colleague of hers

at Saks had been hired by Louis Vuitton prior to the expiration of the six-month period referenced

in Ms. Frate’s July 1, 2015 email. See id.

       100.    On June 14, 2016, Ms. Hayes filed a Charge of Discrimination (“Charge”) with the

U.S. Equal Employment Opportunity Commission (“EEOC”) against Louis Vuitton.

       101.    On July 12, 2016, Louis Vuitton submitted a position statement to the EEOC in

opposition to Ms. Hayes’s Charge. See Exhibit B.

       102.    In its position statement, Louis Vuitton confirmed the existence of its No-Hire

Agreement with Saks:




                                                16
               Although [Ms. Hayes’s Saks colleague] was previously an
               employee of the Saks Department store, [he] received approval from
               his previous manager at Saks and the Saks Department store
               manager prior to applying for the position with Louis Vuitton. As
               such, [he] followed the proper protocol during the application
               process.

Id.

       103.    In other words, Louis Vuitton stated that it refused to consider Ms. Hayes for

employment not because of her race, color, or sex, but because it was restricted from hiring her

under its No-Hire Agreement with Saks.

       104.    Ms. Hayes continued working at Saks for approximately 13 months after her July

2015 exchange with Ms. Frate.

       105.    During this period, Saks continued to pay her $17 per hour and assigned her to sales

positions where she sold handbags and perfume.

       106.    Despite her qualifications, Saks did not offer Ms. Hayes a promotion to expand into

a management role akin to the positions she hoped to pursue at Louis Vuitton.

       107.    Ultimately, Ms. Hayes’s employment with Saks was terminated on or around July

27, 2016.

       108.    Despite seeking alternate employment within the luxury retail space thereafter, Ms.

Hayes was forced to accept an entry level position at a small medical office, a position where her

skills developed in luxury retail were not transferrable.

       109.    Due to the No-Hire Agreement(s), Ms. Hayes was unable to seek and obtain

employment at Saks’s competitor, Louis Vuitton, where she would have benefited from greater

compensation and opportunities for upward mobility.




                                                 17
       iii.    Gucci’s and Prada’s Abbreviated and Restricted Recruitment of Plaintiff
               Ying-Liang Wang

       110.    In October 2014, Saks hired Ms. Wang as a Sales Associate at the same Saks store

in Beachwood, Ohio where Ms. Hayes worked.

       111.    During her employment at Saks, Ms. Wang developed an ease with customers while

providing service and educated advice about Saks’s luxury products.

       112.    Ms. Wang was especially adept at selling products to a diverse group of clients and

was a top seller within the Shoes department at Saks.

       113.    During her employment, Ms. Wang had multiple conversations with a Gucci Store

Manager.

       114.    In approximately January 2015, the Store Manager told Ms. Wang that she believed

Ms. Wang was a perfect fit to work at Gucci.

       115.    The Store Manager said that, although she wanted Ms. Wang to come to Gucci, she

could not “technically recruit” Ms. Wang.

       116.    The Store Manager encouraged Ms. Wang to explore available opportunities at

Gucci on the company’s website but warned Ms. Wang that she would have to wait a “six-month

cooling off period” after leaving Saks in order to be hired by Gucci.

       117.    Similarly, Ms. Wang spoke with a General Manager at Prada in February 2016.

       118.    The General Manager told Ms. Wang that Prada has an agreement with Saks not to

recruit Saks Luxury Retail Employees.

       119.    Accordingly, despite Prada’s interest in Ms. Wang, neither the General Manager

nor anyone else with hiring authority at Prada could “initiate contact” with Ms. Wang regarding a

potential employment opportunity.




                                                18
       120.     In sum, both representatives from Gucci and Prada were interested in hiring Ms.

Wang while she was employed by Saks; however, they were restricted from doing so as a result

of the No-Hire Agreement(s).

       121.     Had Gucci, Prada, and/or any of the other Leased Entities been permitted to offer

Ms. Wang employment, Saks would have been forced to adopt a strategy to retain Ms. Wang (e.g.,

increasing her hourly rate, enhancing the terms of her commission agreement, or matching the

compensation terms of the Leased Entity’s offer) or allow one of its desired Luxury Retail

Employees to depart for its competitor in the luxury retail space.

       122.     Under either scenario, Ms. Wang would have received greater compensation and/or

opportunities for advancement in her career.

       123.     Because of the No-Hire Agreements, she was denied these benefits of a competitive

labor market.

       124.     For the remainder of her employment at Saks, Ms. Wang’s wages stagnated, as

Saks continued to pay approximately $65,000.00 annually.

       iv.      Plaintiff Susan Giordano’s Efforts to Obtain Employment at Various Leased
                Entities While Working at Saks

       125.     Ms. Giordano was hired as a Sales Associate by Saks at a New York-based Saks

5th Avenue store location in 2012.

       126.     In 2014, Ms. Giordano was promoted to the role of Brand Ambassador by Saks.

       127.     Ms. Giordano grew frustrated that, even in a role where she was given managerial

responsibilities, she earned commissions against a draw.

       128.     Accordingly, Ms. Giordano explored opportunities to work at other luxury retailers.

       129.     Beginning in 2017, Ms. Giordano spoke with two prominent recruitment agencies

with experience placing candidates within the luxury retail industry.




                                                19
        130.    In both instances, representatives from the recruitment agencies told Ms. Giordano

that, despite her experience, it would be difficult to place Ms. Giordano with brands carried by

Saks.

        131.    In particular, one headhunter informed Ms. Giordano of positions with Loro Piana,

Louis Vuitton, and Brunello Cucinelli for which she was well suited.

        132.    However, the headhunter instructed Ms. Giordano that she could not place her in

those positions at Loro Piana, Louis Vuitton, or Brunello Cucinelli unless she quit her current job

at Saks and waited to seek work again in the industry.

        133.    Despite her dissatisfaction with her compensation at Saks, Ms. Giordano was

unwilling and unable to quit her job at Saks without having procured another source of income.

        134.    Therefore, Ms. Giordano refused to resign from her position at Saks at that time,

hoping an opportunity to transfer directly from Saks to another luxury retail employer would arise.

        135.    For months, Ms. Giordano sought luxury retail employment outside of Saks with

no success.

        136.    Finally, in March 2019, Ms. Giordano obtained a managerial position at a smaller

luxury retailer that is not carried by Saks.

        137.    Due to the No-Hire Agreements between Saks and each of Loro Piana, Louis

Vuitton, and Brunello Cucinelli, as well as the analogous No-Hire Agreements between Saks and

the other Leased Entities, Ms. Giordano was unable to seek and obtain employment from many

larger luxury retailers.




                                                20
D.     Defendants’ Conspiracies Suppressed the Wages and Career Mobility of Plaintiffs
       and the Proposed Class

       138.    Defendants each entered into, implemented, and policed the No-Hire Agreements

with the purpose and effect of restraining competition in the market for Luxury Retail Employees

and fixing the compensation of their Luxury Retail Employees at artificially low levels.

       139.    As Plaintiffs’ experiences illustrate, the No-Hire Agreements had the effect of

suppressing compensation for individual Luxury Retail Employees that were prevented from

seeking and obtaining better-paying positions with other Defendants, even when managers at those

other Defendants expressed a desire to hire the Plaintiffs and other members of the Proposed Class.

This effect spread throughout the Proposed Class as individual Luxury Retail Employees, such as

Plaintiffs, related their stories of being denied employment as a result of the unlawful No-Hire

Agreements between and among Defendants and their unnamed co-conspirators.

       140.    Moreover, the No-Hire Agreements suppressed compensation for all members of

the Proposed Class as a group because they eliminated competitive pressure for each Defendant to

preemptively raise Plaintiffs’ and members of the Proposed Class’ compensation by eliminating

the potential for attractive employment opportunities at other Defendants and their unnamed co-

conspirators. Because the agreements eliminated competitors for lateral hires of certain Luxury

Retail Employees, each Defendant was relieved from competitive pressure to increase the

compensation of Plaintiffs and other members of the Proposed Class.

       141.    Each Defendant could therefore retain Plaintiffs and other members of the Proposed

Class at artificially depressed compensation levels because, even if more highly compensated

positions became available at competitors, Plaintiffs and other members of the Proposed Class

would be unable to seek those positions.




                                                21
       142.    Moreover, because Defendants and their unnamed co-conspirators are competitors

for Luxury Retail Employees, the No-Hire Agreements drastically increased the costs for Plaintiffs

and other members of the Proposed Class to seek or accept employment elsewhere. Through their

unlawful agreements not to hire one another’s employees, Defendants and their unnamed co-

conspirators were able to prevent Plaintiffs and other members of the Proposed Class from seeking

and obtaining other employment opportunities in the market for Luxury Retail Employees. As a

direct result of these unlawful agreements, Plaintiffs and other members of the Proposed Class

who wished to change positions had no choice but to accept employment for lower compensation

at less prestigious companies where the same opportunities to sell luxury retail goods do not exist,

an untenable option. As a result, Defendants were each able to retain Plaintiffs and other members

of the Proposed Class at artificially low compensation levels by increasing costs associated with

changing employers.

       143.    The No-Hire Agreements thus artificially suppressed compensation for Plaintiffs

and all members of the Proposed Class.

       144.    Defendants’ conspiracies were ideal tools to suppress their Luxury Retail

Employees’ compensation. Whereas agreements to fix specific and individual compensation

packages would be hopelessly complex and impossible to monitor, implement, and police,

eliminating entire categories of competition for skilled labor (that affected the compensation and

mobility of all Luxury Retail Employees in a common and predictable fashion) was simple to

implement and easy to enforce.

       145.    Plaintiffs and all other members of the Proposed Class were harmed by the No-Hire

Agreements alleged herein. Defendants’ unlawful No-Hire Agreements restrained competition in

the market for the services of Luxury Retail Employees, which had the effect of suppressing




                                                22
compensation and mobility for all members of the Proposed Class.

        146.    Without this class action, Plaintiffs and the Proposed Class will remain unable to

receive compensation for the harm they suffered, and Defendants will continue to reap the benefits

of their illegal conspiracies.

        147.    The unlawful No-Hire Agreements entered into by Defendants and their unnamed

co-conspirators are per se illegal horizontal restraints on competition.

        148.    In the alternative, Defendants are liable under a “quick look” analysis where

someone with even a rudimentary understanding of economics could conclude that the

arrangements and agreements alleged would have an anticompetitive effect on class members and

markets.

        149.    In the alternative, Defendants are liable under a Rule of Reason analysis because

their unlawful agreements not to hire one another’s Luxury Retail Employees reduced

compensation and restrained competition in the market for Luxury Retail Employees. The

unlawful No-Hire Agreements entered into by Defendants and their agents and co-conspirators

had no procompetitive effects and were not intended to have procompetitive effects. Indeed, the

No-Hire Agreements had substantial anticompetitive effects, including, but not limited to,

eliminating competition, preventing Plaintiffs and members of the Proposed Class from obtaining

employment and earning compensation in a competitive market, reducing compensation, and

preventing or limiting employment opportunities and choice with respect to such opportunities.

The anticompetitive effects outweighed any procompetitive benefits of the conspiracy.

                                 CLASS ACTION ALLEGATIONS

        150.    Pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3), Plaintiffs bring this

action on behalf of themselves and as representatives of a class of Luxury Retail Employees




                                                 23
(collectively, the “Proposed Class,” and each, individually, “Proposed Class Members”) defined

as follows:

               All persons in the United States employed by at least one of
               Defendants at any time from September 30, 2015 until the effects of
               Defendants’ conduct ceases (the “Class Period”) who: (i) work in
               any of Defendants’ respective stores and/or boutiques; and (ii) sell
               and/or manage the sale of luxury goods to consumers. Excluded
               from the Proposed Class are each of Defendants’ officers and
               directors, as well as employees in roles where they purchase luxury
               retail goods on behalf of any Defendant to display and sell in the
               Defendant’s stores and/or on its website(s).

       151.    The Proposed Class Members are so numerous and/or geographically dispersed that

joinder is impracticable. While the exact number of Proposed Class Members is unknown to

Plaintiffs, upon information and belief, there are thousands of members of the Proposed Class.

The Proposed Class is readily identifiable from information and records in Defendants’ possession.

       152.    Plaintiffs’ claims are typical of members of the Proposed Class. Plaintiffs and all

members of the Proposed Class were damaged by the same wrongful conduct by Defendants, i.e.,

Defendants’ anticompetitive practices.

       153.    As a result of these practices, Defendants deprived the Proposed Class Members of

the benefits of competition among each Defendant for their labor, causing Plaintiffs and all

members of the Proposed Class to receive diminished compensation.

       154.    Plaintiffs will fairly and adequately protect and represent the interests of the

Proposed Class.

       155.    Plaintiffs’ interests are coincident with, and not antagonistic to, those of the

Proposed Class.

       156.    Plaintiffs are represented by counsel who are experienced and competent in the

prosecution of antitrust, employment, and class action litigation and who are able to meet the




                                               24
demands necessary to litigate a class action of this size and complexity.

        157.    Questions of law and fact common to members of the Proposed Class predominate

over questions, if any, that may affect only individual Proposed Class Members, because

Defendants have acted on grounds generally applicable to the entire Proposed Class. Such

generally applicable questions are inherent in Defendants’ wrongful conduct.

        158.    Questions of law and fact common to the Proposed Class include:

                a.     Whether Defendants’ conduct violated the Sherman Act;

                b.     Whether Defendants’ agreements unlawfully restrained trade, commerce,

                       and/or competition for labor among Defendants;

                c.     Whether Defendants’ conspiracies and associated agreements constitute per

                       se violations of the Sherman Act;

                d.     Whether Plaintiffs and the Proposed Class suffered antitrust injury or were

                       threatened with injury; and

                e.     The type and measure of damages suffered by Plaintiffs and the Proposed

                       Class.

        159.    Class action treatment is a superior method for the fair and efficient adjudication of

this controversy. Among other things, class treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously, efficiently,

and without the unnecessary duplication of evidence, effort, and expense that numerous individual

actions would engender. The benefits of proceeding through the class mechanism, including

providing injured persons with a method for obtaining redress on claims that could not be

practicably pursued individually, substantially outweighs potential difficulties in management of

this class action.




                                                 25
       160.    Plaintiffs know of no difficulty to be encountered in the maintenance of this action

that would preclude its maintenance as a class action.

                            FIRST CAUSE OF ACTION
                  VIOLATIONS OF SECTION 1 OF THE SHERMAN ACT

       161.    Plaintiffs, on behalf of themselves and all others similarly situated, hereby repeat

and reallege the foregoing allegations as if set forth fully herein.

       162.    Saks, and each of the Leased Entities, entered into and carried out unlawful

contracts, combinations in the form of trust or otherwise, and/or conspiracies in restraint of trade

and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

       163.    Beginning no later than 2014, each of the Leased Entities entered into illegal

contracts, combinations, and conspiracies in restraint of trade with Saks under which each Leased

Entity agreed not to hire or attempt to hire Luxury Retail Employees currently employed by Saks

and/or Luxury Retail Employees that had been employed by Saks within the previous six months.

Defendants were only permitted to make exceptions to these No-Hire Agreements if a Luxury

Retail Employee’s transfer was approved by both Saks and the given Leased Entity who intended

to hire the Luxury Retail Employee.

       164.    Defendants’ conduct included concerted efforts, actions, and undertakings with the

intent, purpose, and effect of: (a) artificially suppressing the total compensation of Plaintiffs and

the Proposed Class Members; (b) eliminating competition among Defendants for skilled labor; and

(c) restraining Luxury Retail Employees’ ability to secure better compensation, advancement,

benefits, and working conditions.

       165.    Defendants perpetrated the scheme with the specific intent of lowering costs to the

benefit of Defendants.

       166.    Defendants’ actions in furtherance of their contracts, combinations, and/or



                                                  26
conspiracies were authorized, ordered, or done by Defendants’ respective officers, directors,

agents, employees, or representatives while actively engaging in the management of Defendants’

respective affairs.

        167.      Plaintiffs and the Proposed Class Members have received lower total compensation

than they would otherwise have received in the absence of Defendants’ unlawful conduct and, as

a result, have been injured in their property and have suffered damages in an amount according to

proof at trial.

        168.      Contracts, combinations, and/or conspiracies between each of the Leased Entities

and Saks are per se violations of Section 1 of the Sherman Act.

        169.      In the alternative, Defendants are each respectively liable under a “quick look”

analysis where an observer with even a rudimentary understanding of economics could conclude

that the arrangements in question would have an anticompetitive effect on employees and markets.

        170.      In the alternative, Defendants are liable under a Rule of Reason analysis because

their unlawful agreements not to hire one another’s Luxury Retail Employees reduced

compensation and restrained competition in the market for Luxury Retail Employees.

        171.      Contracts, combinations, and/or conspiracies between each of the Leased Entities

and Saks have had a substantial effect on interstate commerce.

        172.      As a direct and proximate result of contracts, combinations, and/or conspiracies

between each of the Leased Entities and Saks to restrain trade and commerce, Plaintiffs and the

Proposed Class Members have suffered injury to their business or property and will continue to

suffer economic injury and deprivation of the benefit of free and fair competition.




                                                 27
          173.   Plaintiffs and the Proposed Class Members are entitled to treble damages,

attorneys’ fees, reasonable expenses, and costs of suit for the violations of the Sherman Act alleged

herein.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves and the Proposed Class, request that

this Court:

          A.     Determine that the claims alleged herein may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure;

          B.     Issue an order certifying the Proposed Class as defined above;

          C.     Appoint Plaintiffs as the representatives of the Proposed Class and their counsel as

Class Counsel;

          D.     Declare that Defendants’ actions as set forth in this complaint violate the law;

          E.     Award Plaintiffs and the Proposed Class damages in an amount according to proof

against Defendants for violations of 15 U.S.C. § 1, to be trebled in accordance therewith;

          F.     Award all actual, general, special, incidental, statutory, punitive, and consequential

damages and restitution to which Plaintiffs and the Proposed Class Members are entitled;

          G.     Grant equitable relief, including a judicial determination of the rights and

responsibilities of the parties;

          H.     Declare Defendants be permanently enjoined and restrained from enforcing or

adhering to any existing agreements that unreasonably restrict competition as described herein;

          I.     Declare Defendants be permanently enjoined and restrained from establishing any

similar agreement unreasonably restricting competition for employees except as prescribed by this

Court;




                                                  28
       J.      Declare Defendants to be financially responsible for the costs and expenses of a

Court-approved notice program by mail, broadcast media, and publication designed to give

immediate notification to the Proposed Class Members;

       K.      Award post-judgment interest on such monetary relief;

       L.      Award reasonable attorneys’ fees and costs; and

       M.      Grant such further relief that this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs, on behalf of themselves and the Proposed Class, hereby demands a trial by jury

on all issues of fact and damages.

Dated: February 14, 2020                     FARUQI & FARUQI, LLP

                                             By:     /s/ Innessa Melamed Huot
                                                     Innessa Melamed Huot
                                                     Alex J. Hartzband
                                                     Patrick J. Collopy

                                             685 Third Avenue, 26th Floor
                                             New York, New York 10017
                                             Telephone: 212-983-9330
                                             Facsimile: 212-983-9331
                                             ihuot@faruqilaw.com
                                             ahartzband@faruqilaw.com
                                             pcollopy@faruqilaw.com

                                             Joseph R. Saveri (pro hac vice to be submitted)
                                             Steven N. Williams
                                             Kevin E. Rayhill (pro hac vice to be submitted)
                                             JOSEPH SAVERI LAW FIRM, INC.
                                             601 California Street, Suite 1000
                                             San Francisco, CA 94108
                                             Telephone: (415) 500-6800
                                             Facsimile: (415) 395-9940
                                             jsaveri@saverilawfirm.com
                                             swillliams@saverilawfirm.com
                                             krayhill@saverilawfirm.com

                                             Attorneys for Plaintiffs and the Proposed Class



                                                29
